FILED
                             NOT FOR PUBLICATION                           APR 27 2015

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10191

                Plaintiff - Appellee,             D.C. No. 4:12-cr-01953-CKJ

  v.
                                                  MEMORANDUM*
JUAN JOSE NEGRETE-DOMINGUEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      Jack Zouhary, District Judge, Presiding**

                              Submitted April 22, 2015***

Before:         GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Juan Jose Negrete-Dominguez appeals from the district court judgment and

challenges his guilty-plea conviction and 57-month sentence for attempted reentry



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Negrete-Dominguez’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Negrete-Dominguez has filed a pro se supplemental brief and

the government has filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal with

respect to the conviction. We, therefore, affirm Negrete-Dominguez’s conviction.

      With respect to Negrete-Dominguez’s sentence, in light of the November

2013 amendment to U.S.S.G. § 3E1.1, the government concedes that Negrete-

Dominguez’s sentence should be vacated and the case remanded for the district

court to consider whether Negrete-Dominguez should receive a third-level

reduction for acceptance of responsibility. Accordingly, we vacate and remand for

resentencing.

      Because it will be relevant on remand, we address Negrete-Dominguez’s

argument that the district court erred in imposing a 16-level enhancement under

U.S.S.G. § 2L1.2(b)(1)(A)(ii). Negrete-Dominguez contends that he should not

have received the enhancement for his California conviction for aggravated assault

with a deadly weapon because the conviction was obtained through a plea of nolo

contendere. This contention is unavailing because a no contest plea serves as the

                                          2                                     13-10191
equivalent of a guilty plea for the purposes of determining whether the crime of

conviction is a crime of violence. See United States v. Guerrero-Velasquez, 434
F.3d 1193, 1197-98 (9th Cir. 2006).

      Counsel’s motion to withdraw is denied without prejudice to renewal in the

district court if counsel does not wish to represent Negrete-Dominguez at his

resentencing. Counsel’s request for advisement of case status is denied as

unnecessary.

      AFFIRMED in part; SENTENCE VACATED and REMANDED for

RESENTENCING.




                                         3                                      13-10191